Title: To Alexander Hamilton from Richard Hunewell, 26 September 1799
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Sir,
            Castine Septr 26th. 1799.
          
          Your several letters of 6th. & 7th. inst: I have to acknowledge—I presume the imprudence mentioned in your Circular of the 7th. will not prevail in my Regiment—but that all complaints and applications, will pass through their regular and proper channels.
          My detention at this place to settle my domestick affairs, and to arrange my other  Business in order to enable me to pay that attention to the Regiment, which my duty  and inclination requires, has prevented me heretofore from immediately acknowledging several of your Letters—this week I embark with my family and about 25 of Capt: Blakes Recruits for my Regimental Rendezvous at Portland—immediately on my arrival I will forward for your approbation the Rank of the  Company Officers, as arranged by my two Majors and myself; together with a list of the several articles received for the use of the 15th. Regiment with my observations.
          I am with great respect Sir, your obedient Servant
          
            Richard Hunewell
          
          Honble. Alexander Hamilton Esqr Major General & Inspector General of the United States Army New York.
        